 



Exhibit 10.1
Director Compensation Policy
This policy is only intended to cover compensation for Directors of NxStage
Medical, Inc. (the “Corporation”) who are not employees of the Corporation or
have not been employees of the Corporation within the preceding 12 months
(“Non-Employee Directors”). Directors who are not Non-Employee Directors shall
not receive compensation from the Corporation for their services as Directors.
All Directors shall receive reimbursement for reasonable travel expenses
incurred to attend Board and committee meetings.
Non-Employee Directors shall receive a $15,000 annual retainer, to be paid
quarterly, in four equal installments, in advance. In addition, the Chairperson
of the Audit Committee of the Board shall receive an additional $10,000 annual
retainer, each member of the Audit Committee, other than the Chairperson, shall
receive an additional $6,000 annual retainer, and each member of any other
committee of the Board shall receive an additional $4,000 annual retainer for
each committee (other than the Audit Committee) served on. Each such retainer
shall be paid quarterly, in four equal installments, in advance.
Each Non-Employee Director will also receive a fee for attending each Board
meeting, as recorded in the minutes of such meeting. For each meeting attended
in person, each Non-Employee Director will receive $2,500. For each meeting of
the Board attended telephonically or by videoconference, each Non-Employee
Director will receive $1,000. For each committee meeting attended, in person or
by telephone or videoconference on a day other than a date on which a Board
meeting is held, each Non-Employee Director will receive $1,000. Fees are
payable on, or immediately after, the date of the meeting.
Each Non-Employee Director shall also receive, (a) at the first meeting of the
Board of Directors following the closing of the Corporation’s IPO, an option to
purchase 12,000 shares of Corporation’s Common Stock, or in the case of the
Audit Committee Chair, 15,000 shares of the Corporation’s Common Stock, and
(b) on the date of each annual meeting of the Corporation’s stockholders at
which such Non-Employee Director is elected, an option to purchase 20,000 shares
of the Corporation’s Common Stock. Each such option shall be granted under, and
be subject to, the Corporation’s 2005 Stock Incentive Plan or any successor plan
(the “Plan”) and shall (i) be fully vested, (ii) have an exercise price equal to
the closing sale price (for the primary trading session) of the Common Stock on
the Nasdaq Stock Market or the national securities exchange on which the Common
Stock is then traded on the date of grant (and if the Common Stock is not then
traded on a national securities exchange, the fair market value of the Common
Stock on such date as determined by the Board), (iii) expire on the earlier to
occur of five years after the date of grant or three months following a
Non-Employee Director’s cessation of service on the Board, and (iv) contain such
other terms and conditions as the Board shall determine.
For each Non-Employee Director initially elected at any time (a) after the
closing of the Corporation’s IPO and (b) other than at an annual meeting of the
Corporation’s stockholders, such Non-Employee Director shall receive on the date
of his or her election to the Board, an option, on the same terms as set forth
above, to purchase that number of shares of the Corporation’s Common Stock equal
to 20,000 shares pro-rated for the period between the date he or she is first
elected to the Board and the following May 31st.

 



--------------------------------------------------------------------------------



 



Such share amounts shall be automatically adjusted in the event of any stock
split, reverse stock split (other than the 1-for-1.3676 reverse stock split to
be effected prior to the IPO), stock dividend, recapitalization, combination of
shares, reclassification of shares, spin-off or other similar change in
capitalization or event effecting the Corporation’s Common Stock, or any
distribution to holders of Common Stock other than an ordinary cash dividend.
In no event will any Director receive in aggregate more than $50,000 cash
(exclusive of travel reimbursement) in Board fees in any calendar year without
the express approval of the Compensation Committee of the Board.
Approved by the Board — December 8, 2005

 